                                THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
                                             ****

 UNITED STATES OF AMERICA,

       Plaintiff,                                   2:16‐cr‐00265‐GMN‐CWH‐1‐4, 6, & 14‐16

 vs.                                                DATE: January 31, 2020

 PASTOR FAUSTO PALAFOX,                             Courtroom 7D
 ALBERT LOPEZ,
 ALBERT BENJAMIN PEREZ,
 JAMES PATRICK GILLESPIE,
 ERNESTO MANUEL GONZALEZ,
 BRADLEY MICHAEL CAMPOS,
 CESAR VAQUERA MORALES, and
 DIEGO CHAVEZ GARCIA,

       Defendants.

THE HONORABLE GLORIA M. NAVARRO, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Blanca Lenzi      COURT REPORTER: Patty Ganci

COUNSEL FOR PLAINTIFF: Dan Schiess, John Han, and Tracey Batson with Special Agent Matthew
Neal, Investigator Peter Grimm, and Detective David Arboreen, Special Agent Matthew Wear

COUNSEL FOR DEFENDANT: Amy Jacks, Daniel Hill, Andrea Luem, Jess Marchese, Christopher Oram,
Shawn Perez, David Fischer, Michael Kennedy, Mark Fleming, Marcia Morrissey, Kathleen Bliss,
Ivette Maningo with Tatum Wehr and Lucy Hallett

MINUTES OF PROCEEDINGS: Jury Trial (Day 68)

1:41 p.m. The Court convenes outside the presence of the jury. The Court DENIES Mr. Lopez’s
Motion in Limine to Prohibit the Government from Vouching for Cooperating Witness Gary Rudnick
During its Closing Argument, (ECF No. 2077). The Court hears arguments on Mr. Garcia’s MOTION
in Limine Precluding Government From Arguing Theories Not Based Upon Evidence Failed to
Introduce at Trial, Including the Mental State of Villagrana (ECF 2081); the Motion is GRANTED.
The Court and parties finalize jury instructions.

4:20 a.m. The Court adjourns.

///

///

///
Jury Trial continued to Monday, February 3, 2020, at 9:00 a.m. in Courtroom 7D before Judge Gloria
M. Navarro.



                                                            DEBRA K. KEMPI, CLERK
                                                            U.S. DISTRICT COURT

                                                            BY:    /S/         d
                                                            Blanca Lenzi, Deputy Clerk
